DETAILED ACTION
The instant application having Application No. 16/812390 filed on 03/09/2020 is presented for examination by the examiner.

Claims 1-8 were amended. Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 10/11/2021, with respect
to the rejection(s) of claims 1-8 have been fully considered and are not persuasive. Examiner provide a new group of rejection to address Applicant’s argument.

Allowable Subject Matters
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2021/0028891 A1) in view of Bauer et al. (US 2009/0064177 A1) in view of BHATTAD et al. (US 2021/0099348 A1).

As per claim 1, ZHOU discloses “A method of sidelink communication for a first user equipment being a scheduler end in a wireless communication system, comprising: allocating resources for an initial transmission according to a transmission request sent by a second user equipment being a transmitter end in the wireless communication system,” [(par. 0389), the transmitter UE (UE1) transmits a sidelink transmission request to the base station, and the sidelink transmission request may be a BSR or an SR. The base station schedules the PSSCH resource and the PSCCH resource for the initial transmission of the sidelink transport block and the PSFCH resource of the corresponding feedback information for the UE1 in the SL grant SLG1. The UE1 transmits the PSCCH and the PSSCH according to the scheduling information indicated by the SLG1, and receives the NACK information of the receiver UE (UE2).] “checking whether an acknowledgment (ACK) message or a negative-acknowledgment (NACK) message or none of them is received from a third user equipment being a receiver end in the wireless communication system;” [(par. 0389), The UE1 transmits and determining whether to perform a retransmission according to the ACK message and the NACK message” [(par. 0389), The UE1 transmits the PSCCH and the PSSCH according to the scheduling information indicated by the SLG1, and receives the NACK information of the receiver UE (UE2). (See also par. 0141), Step S104: receiving first hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback information transmitted by the second UE, wherein the first HARQ-ACK feedback information is used to determine whether the first UE needs to retransmit the sidelink transmission.]

ZHOU does not explicitly disclose “starting a retransmission timer;” and “at a round trip time,” checking whether an ACK/NACK has been received from a receiving end, and determining whether to perform a retransmission by taking “the retransmission timer” into a consideration, and also “wherein the retransmission timer is terminated in response to whether the retransmission is performed”.

However, Bauer discloses ““starting a retransmission timer;” and “at a round trip time,” checking whether an ACK/NACK has been received from a receiving end, and determining whether to perform a retransmission by taking “the retransmission timer” into a consideration” as [(par. 0056), If, after expiry of the round-trip time (RTT) an acknowledgment message is not received from the receiver intermediate layer 9, the sender intermediate layer 8 is configured to retransmit the data in respect of which the acknowledgment message was expected.]

ZHOU et al. (US 2021/0028891 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to limit the wait time before making the decision for the retransmission. (Bauer, par. 0056)

Furthermore, BHATTAD discloses “wherein the retransmission timer is terminated in response to whether the retransmission is performed” as [(par. 0049), when the UE receives a HARQ NACK from the BS before expiration of the HARQ retransmission timer, the UE may stop the HARQ retransmission timer and may retransmit the uplink transmission.]

ZHOU et al. (US 2021/0028891 A1) and BHATTAD et al. (US 2021/0099348 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate BHATTAD’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to allow a UE to determine whether a retransmission is needed. (BHATTAD, par. 0049)

As per claim 2, ZHOU in view of Bauer in view of BHATTAD discloses “The method of sidelink communication of claim 1, wherein determining whether to perform the retransmission according to the ACK message, the NACK message and the retransmission timer comprises:” as [see rejection of claim 1.]

Bauer discloses “terminating the retransmission timer and not performing the retransmission in response to determining that the ACK message is received at the round trip time and before the retransmission timer has reached to zero; and allocating resources for the retransmission to the transmitter end and the receiver end and restarting the retransmission timer in response to determining that the NACK message is received before the retransmission timer has reached to zero” as [(par. 0056), If, after expiry of the round -trip time (RTT) an acknowledgment message is not received from the receiver intermediate layer 9, the sender intermediate layer 8 is configured to retransmit the data in respect of which the acknowledgment message was expected.]

ZHOU et al. (US 2021/0028891 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to limit the wait time before making the decision for the retransmission. (Bauer, par. 0056)

As per claim 3, ZHOU in view of Bauer in view of BHATTAD discloses “The method of sidelink communication of claim 1, wherein determining whether to perform the retransmission according to the ACK message, the NACK message and the retransmission timer comprises:” as [see rejection of claim 1.]

Bauer discloses “allocating resources for the retransmission to the transmitter end and the receiver end in response to determining that none of the ACK and NACK messages is received and the retransmission timer has reached to zero; and at the round trip time, checking whether the ACK and NACK messages or none of them is received again in response to determining that the retransmission timer has not reached to zero” as [(par. 0056), If, after expiry of the round -trip time (RTT) an acknowledgment message is not received from the receiver intermediate layer 9, the sender intermediate layer 8 is configured to retransmit the data in respect of which the acknowledgment message was expected.]

ZHOU et al. (US 2021/0028891 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to limit the wait time before making the decision for the retransmission. (Bauer, par. 0056)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0351028 A1) in view of Bauer et al. (US 2009/0064177 A1) in view of BHATTAD et al. (US 2021/0099348 A1).

As per claim 5, Wang discloses “A method of sidelink communication for a first user equipment being a transmitter end in a wireless communication system, comprising: performing an initial transmission to a second user equipment being a receiver end in the wireless communication system according to allocated resources from a third user equipment being a scheduler end in the wireless communication system,” [(fig. 3 and par. 0037), In general, as represented by arrow one (1), the scheduler node-S 302 assigns, via Sidelink control information (SCI-T) resources for a transmitter node-T 304 to send a new data packet to a receiver node 306; this includes the physical time/frequency resources (e.g. PRB(s)) and/or MCS, Rank, etc. (par. 0038), At the scheduled time, the transmitter node-T 304 transmits the data packet to the receiver node 305 (arrow 2a).] “checking whether an acknowledgment (ACK) message or a negative-acknowledgment (NACK) message or none of them is received from the receiver end;” [(par. 0039), As represented via the arrow labeled (3a), the scheduler node receives the HARQ feedback information from the receiver via the Physical Sidelink Feedback Channel (PSFCH). Note that the transmitter node can also receive the HARQ feedback information (arrow (3b)).] “and determining whether to perform a retransmission according to the ACK message and the NACK message” [(par. 0040), consider that a NAK is received. In this event, the scheduler node 302 may allocate additional resource(s) for the transmitter to perform one or more re-transmission(s), e.g., via another SCI-T communication 

Wang does not explicitly disclose “starting a retransmission timer;” and “at a round trip time,” checking whether an ACK/NACK has been received from a receiving end, and determining whether to perform a retransmission by taking “the retransmission timer” into a consideration, and “wherein the retransmission timer is terminated in response to whether the retransmission is performed”

However, Bauer discloses ““starting a retransmission timer;” and “at a round trip time,” whether an ACK/NACK has been received from a receiving end, and determining whether to perform a retransmission by taking “the retransmission timer” into a consideration” as [(par. 0056), If, after expiry of the round-trip time (RTT) an acknowledgment message is not received from the receiver intermediate layer 9, the sender intermediate layer 8 is configured to retransmit the data in respect of which the acknowledgment message was expected.]

Wang et al. (US 2020/0351028 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into Wang’s teaching. The motivation for making the 

Furthermore, BHATTAD discloses “wherein the retransmission timer is terminated in response to whether the retransmission is performed” as [(par. 0049), when the UE receives a HARQ NACK from the BS before expiration of the HARQ retransmission timer, the UE may stop the HARQ retransmission timer and may retransmit the uplink transmission.]

ZHOU et al. (US 2021/0028891 A1) and BHATTAD et al. (US 2021/0099348 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate BHATTAD’s teaching into ZHOU’s teaching. The motivation for making the above modification would be to allow a UE to determine whether a retransmission is needed. (BHATTAD, par. 0049)

As per claim 6, Wang in view of Bauer in view of BHATTAD discloses “The method of sidelink communication of claim 5, wherein determining whether to perform the retransmission according to the ACK message, the NACK message and the retransmission timer comprises:” as [see rejection of claim 5.]

Bauer discloses “terminating the retransmission timer and not performing the retransmission in response to determining that the ACK message is received at the round trip time and before the retransmission timer has reached to zero; and requesting resources for the retransmission in response to determining that the NACK message is received at the round trip time and before the retransmission timer has reached to zero” as [(par. 0056), If, after expiry of the round -trip time (RTT) an acknowledgment message is not received from the receiver intermediate layer 9, the sender intermediate layer 8 is configured to retransmit the data in respect of which the acknowledgment message was expected.]

Wang et al. (US 2020/0351028 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into Wang’s teaching. The motivation for making the above modification would be to limit the wait time before making the decision for the retransmission. (Bauer, par. 0056)

As per claim 7, Wang in view of Bauer in view of BHATTAD discloses “The method of sidelink communication of claim 5, wherein determining whether to perform the retransmission according to the ACK message, the NACK message and the retransmission timer comprises:” as [see rejection of claim 5.]

Bauer discloses “checking whether the retransmission timer has reached to zero in response to determining that none of the ACK and NACK messages is received from the receiver end at the round trip time; and checking whether the ACK and NACK messages or none of them is received again in response to determining that the retransmission timer has not reached to zero” as [(par. 0056), If, after expiry of the round -trip time (RTT) an retransmit the data in respect of which the acknowledgment message was expected.]

Wang et al. (US 2020/0351028 A1) and Bauer et al. (US 2009/0064177 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bauer’s teaching into Wang’s teaching. The motivation for making the above modification would be to limit the wait time before making the decision for the retransmission. (Bauer, par. 0056)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463